Citation Nr: 0810965	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for fibromyalgia, 
currently rated 40 percent disabling. 

2.  Entitlement to an increased rating for headaches, 
currently rated 10 percent disabling. 

3.  Entitlement to an initial disability rating in excess of 
30 percent for irritable bowel syndrome.

4.  Entitlement to an initial disability rating in excess of 
30 percent for depressive disorder with anxiety. 

5.  Entitlement to an effective date earlier than March 1, 
2002, for service connection for irritable bowel syndrome.

6.  Entitlement to an effective date earlier than October 15, 
2003, for service connection for depressive disorder with 
anxiety. 

7.  Entitlement to an effective date earlier than March 1, 
2002, for a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
September 1991.  He also performed active duty for training 
and inactive duty training at various dates from 1980 to 
1992.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004-issued rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that in pertinent part granted 
service connection for irritable bowel syndrome (30 percent) 
effective from March 1, 2002, granted service connection for 
depressive disorder and anxiety (30 percent) effective from 
October 15, 2003, granted a TDIU effective from March 1, 
2002, and denied increased ratings for fibromyalgia and for 
headaches.  The veteran has appealed for higher ratings, 
higher initial ratings, and earlier effective dates for 
service connection for irritable bowel syndrome, for 
depressive disorder with anxiety, and for TDIU.


FINDINGS OF FACT

1.  Throughout the appeal period, fibromyalgia has been 
manifested by constant or nearly constant pains in various 
joints and other areas of the body in spite of therapeutic 
measures.  

2.  During the appeal period, characteristic prostrating 
headaches occurring on an average of at least once a month 
over the last several months are not shown. 

3.  Throughout the appeal period, irritable bowel syndrome 
has been manifested by symptoms equivalent to severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, and more or less constant 
abdominal distress.  

4.  Throughout the appeal period, depressive disorder with 
anxiety has been manifested by occupational and social 
impairment with deficiencies in most areas, GAF scores 
predominantly 41 to 50, near-continuous depression, suicide 
risk, limited insight, and severe depression; total 
occupational and social impairment is not shown.  

5.  The veteran was discharged from active military service 
in September 1991, more than one-year prior to VA's receipt 
of his original service connection claim.  

6.  An October 1997 rating decision, which denied service 
connection for irritable bowel syndrome claimed as diarrhea 
due to an unknown illness, denied service connection for 
anxiety disorder, and denied TDIU is final. 

7.  On March 1, 2002, 38 C.F.R. § 3.317 was revised to 
include irritable bowel syndrome as a qualifying chronic 
disability subject to presumptive service connection for 
Persian Gulf War veterans. 

8.  On June 20, 2002, the RO received the veteran's request 
for service connection for irritable bowel syndrome due to 
undiagnosed illness.

9.  On October 15, 2003, the RO received a claim for service 
connection for depressive disorder.  

10.  The veteran submitted a new claim for TDIU in April 
2004. 

11.  When VA issued a new regulation on March 1, 2002, that 
gave rise to entitlement to service connection for irritable 
bowel syndrome, entitlement to TDIU under 38 C.F.R. § 4.16(a) 
also arose.  

12.  Entitlement to TDIU under § 4.16(b), if shown to exist, 
could not be assigned prior to March 1, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 40 
percent for fibromyalgia are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 
5025 (2007).

2.  The criteria for a schedular rating greater than 10 
percent for headaches are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 
8100 (2007).

3.  The criteria for an initial schedular rating greater than 
30 percent for irritable bowel syndrome are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7319 (2007).

4.  The criteria for an initial 70 percent schedular rating 
for depressive disorder with anxiety are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9434 (2007).

5.  The criteria for an effective date earlier than March 1, 
2002, for service connection for irritable bowel syndrome are 
not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.104, 3.105, 3.114, 3.400 (2007).

6. The criteria for an effective date earlier than October 
15, 2003, for service connection for depressive disorder with 
anxiety are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 3.105, 3.114, 
3.400 (2007).

7.  The criteria for an effective date earlier than March 1, 
2002, for TDIU are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400 (o) 
(2), 4.16, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).   Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation e.g. competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, slip op. at 5-6. 

VA's duty to notify was satisfied by way of a letters sent to 
the veteran in December 2003, May 2004, and again in March 
2005 that address VA's notice elements.  The first two 
notices were sent prior to the RO decision.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession.

VA also has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether VA must provide a VA medical 
examination or medical opinion with respect to a claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, several 
examinations were conducted.  

The Board finds that all necessary development has been 
accomplished and that review may proceed without unfair 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained, to the extent 
possible, all evidence reasonably identified.  The veteran 
has been offered a hearing and several VA examinations.  The 
appellant has not identified, and the record does not 
otherwise indicate, that there is any additional evidence 
necessary for adjudication of the claim.  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In appeals of the initial rating assigned following a grant 
of service connection, "staged ratings" or separate ratings 
for separate periods of time may be assigned based on the 
facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Fibromyalgia

Fibromyalgia has been rated 40 percent disabling for the 
entire appeal period under Diagnostic Code 8850-5025.  
Diagnostic Code 5025 provides that fibromyalgia (fibrositis, 
primary fibromyalgia syndrome) with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, is to be rated 10 
percent disabling if the symptoms requires continuous 
medication for control; 20 percent disabling if the symptoms 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
symptoms that are present more than one-third of the time; 
and 40 percent disabling if the symptoms are constant or 
nearly constant, and are refractory to therapy.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (2007). 

A note following Diagnostic Code 5025 provides that 
widespread pain means pain in both the left and right sides 
of the body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.  

In his claim for an increase submitted in October 2003, the 
veteran did not provide additional details or indications of 
how his fibromyalgia has worsened. 

According to a January 2004 VA fibromyalgia compensation 
examination report, the veteran reported constant or nearly 
constant diffuse pains in various joints and areas of the 
body in spite of taking the following medications: Feldene(r), 
darvon, sertraline, trazadone, and Wellbutrin(r).  Because 
these medications do not provide much relief, the disease 
should be considered refractory to therapy.  The fibromyalgia 
symptoms mentioned in the January 2004 fibromyalgia 
examination report are repeated in an August 2004 VA 
gastrointestinal examination report.

The evidence does not contain factual findings that 
demonstrate distinct time periods in which this disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  Therefore, 
assignment of a staged rating is unnecessary.  Hart, supra.  

Because 40 percent is the maximum rating offered for 
fibromyalgia and because no other diagnostic code that offers 
a higher rating appears appropriate, no further analysis is 
necessary.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  The claim for a schedular disability 
rating greater than 40 percent for fibromyalgia is therefore 
denied.  

Headaches

Headaches have been rated 10 percent disabling for the entire 
appeal period under Diagnostic Code 8881-8100.  Diagnostic 
Code 8100 is the code for migraines; however, headaches of 
other etiology may be rated under this code, as they are 
analogous to migraines.  Under Diagnostic Code 8100, a 
10 percent evaluation for migraine headaches requires 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
requires characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 
50 percent evaluation requires very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2007).
 
In his claim for an increase submitted in October 2003, the 
veteran did not provide additional details or indications of 
how his headaches had worsened.  He did not allege that his 
headaches caused prostrating attacks occurring on an average 
of at least once a month over the last several months. 

According to a February 2004 VA neurological compensation 
examination report, the veteran reported constant bifrontal 
headaches with pains in the back of the head and neck as 
well.  Headaches were often accompanied by nausea and 
sensitivity to sound, but not to light.  He took over-the-
counter headache medication.  The examiner felt that some 
headaches resembled the muscle contraction-type and some were 
rebounding headaches from frequent use of analgesics.  

A schedular rating higher than the 10 percent already 
assigned is not warranted unless the symptoms more nearly 
approximate characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  In 
this case, such symptoms are not shown.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which this disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  Therefore, 
assignment of a staged rating is unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a schedular disability rating greater than 10 percent for 
headaches is therefore denied.  




Irritable Bowel Syndrome

Irritable bowel syndrome has been rated 30 percent disabling 
for the entire appeal period under Diagnostic Code 8873-7319.  
The veteran has appealed the initial rating.  It appears that 
irritable bowel syndrome has no diagnostic code; however, 
irritable colon syndrome is analogous to this disability.  

Diagnostic Code 7319 provides ratings for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  Mild 
irritable colon syndrome, with disturbances of bowel function 
with occasional episodes of abdominal distress, is rated 
noncompensably (0 percent) disabling.  Moderate irritable 
colon syndrome, with frequent episodes of bowel disturbance 
with abdominal distress, is rated 10 percent disabling.  
Severe irritable colon syndrome, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, is rated 30 percent disabling.  
38 C.F.R. § 4.114, Diagnostic Code 7319 (2007). 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114. 

According to an August 2004 VA gastrointestinal compensation 
examination report, the veteran reported relevant symptoms 
for the recent year.  He reported that he used daily over-
the-counter medications to control diarrhea and abdominal 
cramps and omeprazole for his stomach.  The diagnosis was 
irritable bowel syndrome. 

Under Diagnostic Code 7332, ratings greater than 30 percent 
are offered for impaired sphincter control, frequent bowel 
movements, or fecal leakage; however, none of these symptoms 
are shown.  Because 30 percent is the maximum rating offered 
for irritable bowel syndrome and because no other diagnostic 
code that offers a higher rating appears appropriate, no 
further analysis is necessary.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which this disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  Therefore, 
assignment of a staged rating is unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a schedular disability rating greater than 30 percent for 
irritable bowel syndrome is therefore denied.  

Depressive Disorder with Anxiety

Depressive disorder with anxiety has been rated 30 percent 
disabling for the entire appeal period under Diagnostic Code 
9499-9434.  The veteran has appealed the initial rating.  

Under the rating criteria for major depressive disorder (See 
General Rating Formula for Mental Disorders found at 
38 C.F.R. § 4.130, Diagnostic Code 9440), a 30 percent rating 
is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
issued important guidance in apply these psychiatric rating 
criteria.  The Court stated that the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating.  The Court stated that 
the analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme.  
Rather, the evaluation is to be based on the effects of the 
symptoms.  Consistent with the foregoing, the Court also 
found it appropriate to consider factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.

According to an October 1997 VA mental disease compensation 
examination report, a Global Assessment of Functioning (GAF) 
score of 45 was assigned [according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF scores of 41 through 50 or 
lower are indicative of serious symptoms, or serious 
difficulty in social, occupational, or school functioning, 
i.e., no friends, unable to keep a job.  See 38 C.F.R. 
§ 4.125 (2007)].  By February 2002, the GAF score had dropped 
to 41.  He was at risk for suicide and his major depressive 
disorder was in the severe range.  

In December 2003, a VA resident physician reported that the 
veteran's major depressive disorder and generalized anxiety 
disorder had been difficult to treat.

According to an August 2004 VA mental disorders compensation 
examination report, the veteran had not worked since 1997.  
He reported sleep problems but denied suicidal/homicidal 
ideation.  His mood was depressed during the examination.  
His insight was somewhat limited.  The Axis I diagnosis was 
depressive disorder, not otherwise specified (NOS).  The 
psychologist assigned a GAF score of 55 [according to DSM-IV, 
a GAF score of 51 to 60 is indicative of moderate symptoms 
(flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or co-
workers).  38 C.F.R. § 4.125 (2007)].  The examiner felt that 
the depressive disorder would not preclude employment.  

Other VA mental health clinic reports during the appeal 
period reflect that GAF scores of 41 and higher were 
assigned.  Because several GAF scores in the 41 to 50 range 
have been assigned, and because scores in that range 
represent an inability to hold a job, the Board must consider 
a rating greater than 30 percent.  However, the August 2004 
VA examiner specifically noted that depressive disorder would 
not preclude employment and assigned a GAF score of 55.  

Because the veteran's depressive disorder would not preclude 
employment, the Board finds that total occupational 
impairment is not shown.  However, his depression appears to 
be near-continuous, as it is mentioned throughout the appeal 
period.  Because suicide risk and severe depression were 
noted in February 2002, and because relatively low GAF scores 
in the 41 to 50 range have been assigned, the Board finds 
that the manifestations more nearly approximate the 70 
percent criteria. 

The evidence does not contain factual findings that 
demonstrate distinct time periods in which this disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  Therefore, 
assignment of a staged rating is unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the evidence favors an initial 70 percent rating for 
major depressive disorder with anxiety.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  The claim for a 
schedular rating of 70 percent is therefore granted.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, an extraschedular total rating has been 
assigned for the entire appeal period.  Therefore, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  

Earlier Effective Dates for Service Connection

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  If based on receipt of new and material evidence, 
other than service department records, received after the 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r) (2007).

The veteran separated from active service in September 1991; 
however, he filed his first claims for service connection in 
September 1995.  Because the original claims were not filed 
within a year of discharge, the effective date cannot be the 
day following separation from active service. 

Earlier Effective for Irritable Bowel Syndrome

In September 1995, the veteran filed a claim for service 
connection for various disorders, including diarrhea.  In an 
October 1997 rating decision, the RO denied service 
connection for irritable bowel syndrome claimed as diarrhea 
due to an unknown illness.  The veteran was notified of that 
decision and of his appeal rights but did not appeal that 
decision.  Thus, that decision is final and cannot be 
revised, except as provided by 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.400(k).  The veteran has not alleged error in that 
decision.  Therefore, evidence received since the October 
1997 decision is the only evidence that may be considered in 
this claim.  

On June 20, 2002, the veteran submitted a request for 
increased compensation.  The RO granted service connection 
for irritable bowel syndrome effective from March 1, 2002.  
This effective date is based on the June 2002 request and on 
a change in 38 C.F.R. § 3.317 that became effective on March 
1, 2002.  See 68 Fed. Reg. 34541, June 10, 2003.  The changed 
regulation specifically included irritable bowel syndrome as 
a qualifying chronic disability subject to presumptive 
service connection for Persian Gulf War veterans.  Because of 
this new Department of Veterans Affairs issue, 38 U.S.C.A. 
§ 5110(g) and 38 C.F.R. § 3.114 will control the effective 
date assigned.  

38 U.S.C.A. § 5110(g) provides that subject to the provisions 
of 38 U.S.C.A. § 5101, where compensation, dependency and 
indemnity compensation, or pension is awarded or increased 
pursuant to any act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g) (West 2002); 
McCay v. Brown, 9 Vet. App 183 (1996); aff'd at 106 F.3d 1577 
(Fed. Cir. 1997).

38 C.F.R. § 3.114 states the above in similar language.  
Where compensation is awarded or increased pursuant to any 
act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the act 
or administrative issue.  If the claim is received within one 
year from the effective date of the issue, benefits may be 
authorized from the effective date.  38 C.F.R. § 3.114 (a) 
(1) (2007). 

In this case, there is no basis to award service connection 
prior to March 1, 2002, as that is the date of the VA 
issuance that lists irritable bowel syndrome as a qualifying 
chronic disability subject to presumptive service connection 
for Persian Gulf War veterans.  Because the new regulation 
was issued on March 1, 2002, that is the date that 
entitlement occurred.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  An effective 
date earlier than March 1, 2002, for service connection for 
irritable bowel syndrome is therefore denied.  

Earlier Effective for Depressive Disorder with Anxiety

In February 1997, the veteran underwent neuropsychiatric 
evaluation, which resulted in an Axis I diagnosis of mixed 
anxiety and depression.  In an October 1997 rating decision, 
however, the RO denied service connection for anxiety 
disorder.  The veteran was notified of that decision and of 
his appeal rights but did not appeal that decision.  Thus, 
that decision is final and cannot be revised, except as 
provided by 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.400(k).  The 
veteran has not alleged error in that decision.  Therefore, 
evidence received since the October 1997 decision is the only 
evidence that may be considered in this claim.  

In October 2003, the veteran requested an increased rating.  
The RO received the claim on October 15, 2003, and construed 
it as a claim for service connection for depressive disorder.  
The claim led to service connection for depressive disorder 
with anxiety effective from October 15, 2003.

In accordance with 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 
(b) (2), the effective date for direct service connection, 
where the claim was received after one-year following 
discharge, will be the date that VA receives the claim, or 
the date entitlement occurred, whichever is later.  The 
record contains no indication that following the denial of 
service connection for anxiety disorder in October 1997, a 
new claim for service connection for a psychiatric disorder 
was received prior to October 15, 2003.  Because the 
authority for direct service connection for mental disorders 
is based on earlier-enacted laws and earlier-issued VA 
regulations, rather than on some new law or regulation issued 
within a one-year period prior to the claim, entitlement to 
service connection for mental disorders arose well prior to 
the date that the claim was received.  Therefore, the latter 
of the date that entitlement occurred, or the date the claim 
was received, is the date the claim was received.  Thus, the 
RO has correctly assigned October 15, 2003, as the effective 
date for service connection.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  An effective 
date earlier than October 15, 2003, for service connection 
for depressive disorder with anxiety is therefore denied.  

Earlier Effective Date for TDIU

The RO assigned TDIU effective from March 1, 2002, on the 
basis of the date that service-connected disabilities 
combined to meet schedular requirements for TDIU and evidence 
that showed that service-connected disabilities precluded 
obtaining or retaining substantially gainful employment.  The 
case history reflects that the RO denied TDIU in a December 
1997 rating decision.  The veteran did not appeal that 
decision and it became final.  That decision cannot be 
revised, except as provided by 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.400(k).  The veteran has not alleged error in that 
decision.  Therefore, evidence received since the October 
1997 decision is the only evidence that may be considered in 
this claim.  

The veteran submitted a TDIU claim in April 2004.  A TDIU 
claim is an increased rating claim.  Wood v. Derwinski, 
1 Vet. App. 367, 369 (1991) (a claim for unemployability 
compensation was an application for 'increased compensation' 
within the meaning of 38 U.S.C.A. § 5110(b) (2)).  Therefore, 
the laws and regulations governing effective dates for 
increased compensation must be observed. 

The statute provides that the effective date for increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110 (b) (2).  VA regulations governing 
effective dates have more to say about what constitutes a 
claim or an application.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Unless specifically provided.  On the basis of facts found.  
38 C.F.R. § 3.400 (a).

Increases  (1) General.  Except as provided in paragraph (0) 
(2) of this section and § 3.401 (b), date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o) (1).  § 3.401 (b) addresses effective dates of 
award of additional compensation for dependents, which is not 
applicable here.

(2) Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim. 38 C.F.R. 
§ 3.400(o) (2).  

Since the October 1997 decision that denied TDIU and denied 
service connection for irritable bowel syndrome, among 
others, the medical evidence continued to suggest that the 
veteran was unemployable due to service-connected and non-
service-connected disabilities.  When VA issued a new 
regulation on March 1, 2002, that gave rise to entitlement to 
service connection for irritable bowel syndrome, entitlement 
to TDIU under 38 C.F.R. § 4.16(a) also arose.  However, the 
veteran did not actually submit a new claim for TDIU until 
April 2004.  The only remaining issue is whether TDIU under 
§ 4.16 (b), the subjective standard, may be assigned prior to 
March 1, 2002.

Assuming arguendo that it is factually ascertainable that 
service-connected disabilities alone warranted TDIU under 
§ 4.16(b) prior to March 1, 2002, the effective date for TDIU 
under 38 C.F.R. § 4.16 (b) can still be no earlier than one-
year prior to April 2004.  This is because the new TDIU claim 
was received in April 2004 and 38 C.F.R. § 3.400(o) (2) 
allows an effective date for any increase to be no earlier 
than one year prior to the date VA received the claim.  Thus, 
under 38 C.F.R. § 4.16 (a), or (b), there is no basis for an 
effective date earlier that that assigned by the RO.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  An effective 
date earlier than March 1, 2002, for TDIU is therefore 
denied.  




ORDER

An increased rating for fibromyalgia is denied. 

An increased rating for headaches is denied. 

An initial rating higher than 30 percent for irritable bowel 
syndrome is denied.

An initial 70 percent schedular rating for depressive 
disorder with anxiety is granted, subject to the laws and 
regulations governing payment of monetary benefits. 

An effective date earlier than March 1, 2002, for service 
connection for irritable bowel syndrome is denied.

An effective date earlier than October 15, 2003, for service 
connection for depressive disorder with anxiety is denied. 

An effective date earlier than March 1, 2002, for TDIU is 
denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


